NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30222

                Plaintiff-Appellee,             D.C. No. 1:06-cr-00063-SPW

 v.
                                                MEMORANDUM*
JEREMIAH ROBERT WIBERG,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Jeremiah Robert Wiberg appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of his supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Wiberg argues that the district court erred because it based the sentence on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Wiberg’s
request for oral argument is denied.
his need for sex offender treatment. We review for plain error, see United States v.

Grant, 664 F.3d 276, 279 (9th Cir. 2011), and conclude that there is none.

      The record reflects that the district court did not impose or lengthen the

sentence to allow Wiberg to complete sex offender treatment. While the court

discussed Wiberg’s failure to complete treatment, it did so in the context of

explaining why he was a danger to the public, a permissible sentencing

consideration. See 18 U.S.C. §§ 3553(a)(2)(C), 3583(e). The court’s discussion of

Wiberg’s need to complete treatment upon release, as required by his supervised

release conditions, and request that the Bureau of Prisons place Wiberg at a facility

where he could obtain sex offender treatment were not improper. See Grant, 664

F.3d at 281. Moreover, the court adequately explained its reasons for the sentence,

see United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc), and the

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3583(e) sentencing factors and the totality of the circumstances, including the

nature of Wiberg’s violations, see id at 993.

      AFFIRMED.




                                          2                                     17-30222